 .136DECISIONS OF NATIONAL LABOR RELATIONS BOARD.It is further recommended that, unless the Company shall within 20 days fromthe date of receipt of this Intermediate Report notify said Regional Director in writ-.ing that it will comply with the foregoing recommendations,theNational LaborRelations Board issue an order requiring the Company to take the action aforesaid.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct,as amended,we hereby notify you that:WE WILL NOT discourage membership in Los Angeles Typographical UnionNo. 174,International Typographical Union,AFL-CIO,or any other labororganization of our employees,by discharging,refusing to reinstate,or in anyother manner discriminating against them in regard to their hire or tenure ofemployment or any term or condition of employment.WE WILL offer Jose Nabor Villasenor immediate and full reinstatement tohis former or substantially equivalent position,without prejudice to his seniorityor other rights and privileges previously.enjoyed, and make him whole for anyloss of pay suffered by him as the result of the discrimination against him.WE WILL NOT in any manner interfere with,restrain,or coerce our employ-ees in the exercise of their right to self-organization,to form labor organizations,to join or assist the above-named Union or any other labor organization, tobargain collectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collective bargainingor other mutual aid or protection,and to refrain from any or all such activities.All our employees are free to become or remain, and to refrain from becoming or:remaining,members of the above-named or any other labor organization.LOZANO ENTERPRISES,Employer.-Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office,849 SouthBroadway,Los Angeles 14, California,Telephone Number Richmond9-4711, ifthey have any question concerning this notice or compliance with its provisions.Local Union 825, International Union of Operating Engineers,AFL-CIOand Wm.C. Ehret.Case No. 22-CC-137.May 15,1962DECISION AND ORDEROn January 29, 1962, Trial Examiner John F. Funke issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the Intermediate Report attached hereto.'Thereafter, the General Counsel filed exceptions to the IntermediateReport and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Members'Rodgers and Fanning].137 NLRB No. 17. LOCAL 825, INT'L UNION OPERATING ENGINEERS, ETC.137The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and the brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'[The Board dismissed the complaint.]i In our opinion, the General Counsel failed to sustain the burden of proving thatRespondent committed the violations of Section 8(b) (4) (i) and (ii) as alleged in thecomplaintLike the Trial Examiner, we therefore dismiss the complaint for this reason.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed August 25, 1961, by Wm. C. Ehret,i herein called Ehret, theGeneral Counsel issued a complaint on September 29, 1961, against Local Union825, International Union of Operating Engineers, AFL-CIO, herein called Local825 or the Respondent.This proceeding, with the General Counsel and Respondentrepresented, was heard before me at Trenton, New Jersey, on January 2 and 3, 1962,upon the complaint and amended complaint of the General Counsel and the answerand amended answer of Respondent.The complaint, as amended, alleged that Local 825 induced and encouraged theemployees of Nami Bros., herein called Nami, to engage in a strike or a concertedrefusal to perform services for Nami and threatened, coerced, and restrained Namiwith the object of forcing or requiring Nami to cease doing business with Ehret.It further alleged that by such conduct Local 825 violated Section 8(b) (4) (i) and(u) (B) of the Act.Respondent's answer, as amended, denied such inducement, encouragement, threats,coercion, and restraint and denied the commission of any unfair labor practices.At the conclusion of the General Counsel's case Respondent moved to dismiss thecomplaint and renewed this motion at the close of the hearing.Decision was re-served and the motion is now disposed of in accordance with the recommendationherein.At the conclusion of the case the parties were given 21 days in which to filebriefs and counsel for Respondent submitted oral argument?Upon the entire record in this case, and from my observation of the witnesses, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE COMPANIESEhret is a New Jersey corporation having its principal place of business at 1723North Olden Avenue, Trenton, New Jersey. It is engaged in the construction industryas a general contractor and during the past year it purchased materials valued in ex-cess of $50,000 from States other than the State of New Jersey and caused them tobe transported to the State of New Jersey.Nami is a partnership comprised of Dewey A. Nami and Dominick Nami andhas its principal place of business at Route 33, Mercerville, Trenton, New Jersey. Itis engaged in the building and construction business as an excavating contractor.During the past year it performed services valued in excess of $50,000 for Ehret,for Belli Construction Co., Inc, and for Paternoster Construction Company.'Theout-of-State purchases for Belli from January 1, 1960, to January 1, 1961, totaled inexcess of $275,000 and the out-of-State purchases of Paternoster from November 1,1960, to October 31, 1961, totaled in excess of $185,000.'An amendedcharge wasfiledAugust 30,1961, and a second amended charge wasfiledDecember 22, 19612The General Counsel neither presented oral argument nor filed a brief. In view ofthe record this omission is understandable3 The testimony indicates that Nami performed services valued in the approximateamount of$33,000 for Belli and of$19,600 for Paternosterfrom August1,1960, toJuly 31, 1961. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the basis of the foregoing,I findthat Ehretand Nami are engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.4II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find that Respondent is a labororganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The factsOn August 14, 1961, Ehret entered into a contract with the State of New Jerseyfor the erection of a five-story office building for the Department of Education atWest State and Calhoun Streets, Trenton.Ehret subconstracted various phases ofthe work, including excavation, furnishing of reinforced steel, painting, plumbing,flooring, glazing, acoustical work, etc.The excavation work, the first stage of con-struction,was subcontracted to Nami on August 18.This work included theremoval of trees and sidewalks, the stripping of topsoil, rough grading and excavation.It was estimated that the excavation would take 3 or 4 weeks.On August 22 a meeting was held at the jobsite among representatives of the State.ofNew Jersey, Ehret, and the price subcontractors, including Dewey Nami.Donald-G. Ehret, executive vice president of Ehret, testified that as he left the meeting hewas approached by Jack Smith, business representative of Local 825, who identifiedhimself and told Ehret that since Ehret had no contract with 825 there would bepickets at the premises the next day.According to Ehret this was all that was said.According to the record the first incident occurred at the jobsite either on themorning of August 21 or 22 prior to the alleged conversation between Ehret andSmith.Joseph Kowleski, a member of Local 825, testified that he was at thejobsite when he noticed a front-end loader with the motor running and a bucketload of dirt.He asked the operator, never identified on the record, for his unioncard and was told by the operator that he was not a member of any union.About this time Kowleski saw Dewey Nami leaving the building on the jobsite andwent up to Nami, introduced himself, and asked Nami why a nonunion man wasrunning the front-end loader.According to Kowleski (Dewey Nami was not ex-amined on this incident), Nami replied that he had tried to get the man in theUnion but had been unable to and he then told Kowleski he would not work themachine any more that day. The next day Kowleski reported the incident to Smithbut Smith's reaction is not revealed.On August 22, Nanli delivered equipment to the jobsite without incident.OnAugust 23, Richard Davison, a truckdriver for Nami, and Charles Nami, an operat-ing engineer and the son of Dewey Nami, delivered a backhoe to the jobsite. CharlesNami testified that he was approached at the site by a man (identified as Kowleski)who stated he was a member of the Operating Engineers and who told him thatEhret was in trouble with Local 825 and that they (Nami and Davison) should notwork for Ehret.Kowleski was given a Nami Bros. card by Charles and, at Charles'request, Kowleski wrote down Smith's name and telephone number, his own name,5and then gave the card back to Charles.The backhoe was left at the jobsite andCharles Nami, upon his return, delivered the card to his father and told him to callJack Smith.Kowleski denied having any conversation with Charles Nami, testifyingonly that Charles made the request for Smith's name and number.6 Since it hasnot been shown that Kowleskiwas anagent for Local 825 it is unnecessary to resolvethis issueof credibility.The next day Charles returned to the jobsite in a pickup truck with Steve Nagy,also a Nami employee and a member of the Operating Engineers. On arrival at thesite they found several men standing about, among them Jack Smith. (The menwere standing along the curb line and carried neither picket signs nor armbands.)Charles testified that be asked Smith if it was a picket line and was told it was not.He then asked Smith if he could go to work and was told he could but he was alsotold by Smith "you know the consequences, what they will be like, if you work."dThe complaint alleges that the Building Contractors Association of New Jersey is en-gaged in commerce within the meaning of Section2(6) and(7)of the Act and thatEhret is a member, of the Association.No finding of jurisdiction is based on theseallegations6 General Counsel's Exhibit No 56Bowleski also testified that he did not believe that Davison was the man operatingthe front-end loaderthe day before LOCAL 825, INT'L UNION OPERATING ENGINEERS, ETC.139Although Nami testified that he did not know what Smith meant by this remark, hedid not go to work.According to Charles, he and Nagy had been sent to the siteto start the removal of the trees.Nagy testified that he drove the pickup to the site with Charles and that Smithasked him for his book, which he did not have.He had no conversation withSmith concerning the consequences of going to work nor concerning any disputebetween Local 825 and Ehret.He did, however, testify that he had a conversationwith a member of Local 825 named Eldridge in which Eldridge told him that if hewent to work "there was a possible chance that I could lose my book."While thetestimony discloses that Smith was seated in a car close to Eldridge and Nagy whenthis conversation took place, Smith, in testifying, denied hearing it and I accept hisdenial.More importantly, however, Nagy testified that before leaving for the sitehe had been instructed by Dewey Nami not to do any work and that he knew whenhe went there he was not going to work.?Dewey Nami was the chief witness for the General Counsel.He attended themeeting at the jobsite, together with the other subcontractor, on August 22.Afterthe meeting, according to his testimony, he had a conversation with Jack Smith.Hetold Smith, in response to Smith's question as to when they (Nami) would startwork, that they "weren't quite ready yet." Since Dewey Nami's testimony, whichwas neither clear nor convincing, is vital to the determination of the issues, particu-larly as to threats, coercion, and restraint, it is necessary to report it verbatim.Quoting his conversation with Smith on August 22, he testified..And, of course, the conversation started when we were going to startwork. I said we wern't quite ready yet. So then it was mentioned that therewas some kind of trouble having a contract with Ehret. So it was a questionwhether we were going to be able to perform.TYtiAL EXAMINER:What we want is what you said to him and what he saidto you.We will draw our own inferences and conclusions from it.A. He said they were having some kind of trouble with Ehret ConstructionCompany with regards to signing their contract.And, of course, what I said,the excavation part of the contract, that we were using our own men for thatand we had a sub-contract. But the main-I didn't want to see-I didn't wantto get in trouble with the Union or didn't want to get in trouble with Ehret.Q.What did be say to you?Was that all he said or did he say anything else?A. He thought within a couple of days things would be straightened out.I said up until that time, we were going to continue to cooperate with you andwe were going to continue to cooperate with the men. I didn't want to getinto trouble and I didn't want my men to get into trouble.That wasn't the onlyjob I was ever going to do.Q. Do you recall whether Smith said anything else to you besides what yourtestimony has been so far?A. No. The only question in my mind was how soon things would bestraightened out with Ehret, and he thought in a couple of days, why it wouldbe about the time when things would be straightened out as far as the contractwas concerned.Dewey Nami also testified to the telephone conversation he had with Smith whenhe received the card Kowleski had given his son Charles on August 23.He sum-marized this conversation as follows:.After I held the wire for possibly half a minute or so, Jack Smith answered,and I told him I was given this number for me to call.So the conversation was in reference to the job and how things progressed-making any headway as far as a settlement is concerned.And he said hethought within a couple of days everything would be all right.I told him I was willing to go along and not-to go along and do whatever theUnion thought was all right so my men wouldn't get into trouble and I wouldn'tget into trouble, and for him to let me know what's what, keep me posted, andthat we weren't going to go to work until I was sure that things would bestraightened out.So he didn't think it was going to be more than two or three days, the most.' Dewey Namt was not questioned as to what instructions he gave Charles and Nagy onthis dateHis testimony indicates he did not intend to perform services if Local 825objected 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn redirect his testimony as to the telephone conversation was substantially thesame:Q. Yes.Do you recall that [telephone]conversation?A.Well, not too clearly.What I can recall was that this number was left forme to call and I didn't know what it was going to be.So when he answered, Isays, "So and so asked me-left this number for me to call you." I said, "Whatis it all about?"So he said,"Well," he says,"things are not quite straightenedout yet, but in about two or three days we expect things to be straightened out."Jack Smith was the chief witness for Respondent Local 825.With respect forEhret's testimony that he told Ehret on August 22 that there would be a picket line 3at the site the next day,Smith denied having any conversation at all with Ehret onthat day.He tried to talk to Ehret but,to use his words,was "brushed off."Smith admitted having a conversation with Dewey Nami on that day but hisversion is contradictory in important respects to that of Nami.According to Smithit related to the fact that the operator of the front-end loader was not a member ofLocal 825 and Nami assured Smith it would not happen again. Thus the testimonyof Smith inferentially supports the testimony of Kowelski that the dispute first aroseover the operation of the front-end loader by a nonunion man (Like Kowleski,Smith could not identify the nonunion operator of the front-end loader.) 9Smith's version of his telephone call from Dewey Nami on the evening of August 23also deviates from Dewey's testimony.Smith testified that in this conversationDewey told him he might need two men and Smith told him he would have to callLarry Cahill,dispatcher for 825.Smith then asked Nami about the latest contractbetween Nami and Local 825 and was told by Dewey that he (Smith)had the con-tract.10Smith stated he then checked and found that Nami had not signed the latestcontract.liDewey Nami,in his testimony,made no mention of discussing the con-tract,although he admitted discussing his possible need for more engineers.Smith,on the other hand, did not testify that he told Dewey things would be all right ina couple of days.) 12There were no other or further incidents at the jobsite and no further conversationsbetween Nami and Smith.Nami commenced work at the jobsite about September 1and completed its work without interruption.The record does not reveal whyoperations were commenced at this time.13B.ConclusionsThe testimony of the witnesses in this case is at times contradictory,at timesconfusing,at times evasive,and in general unsatisfacory.It is, however,the testi-mony on which recommendation to the Board must be made.The theory of theGeneral Counsel's case is that the Respondent,seeking a collective-bargaining con-tract with Ehret, induced and encouraged the employees of Nami to cease or refrainfrom work at the Trenton jobsite and threatened,coerced, and restrained the Namipartnership with the object of forcing Nami to cease doing business with Ehret.8No picket line was ever established at the jobsite.9Dewey Nami's version of this is that he asked Smith's permission to move the fiont-end loader to another location and that permission was readily granted by SmithHedid not testify to any complaint about the use of a nonunion operator on the loaderto The contract(General Counsel's Exhibit No.7) ran from July 1,1959,to Septem-ber 5, 196111The situation respecting this contract is confusingCharlesWilson,bookkeeper forNami,testified that he returned two signed copies of the contract to Local 825 in 1959and that no copy was returned to Nami by 825On August 22 Dewey Nami askedWilson about Nami's copy of the contract and was told Nami had no copy.Dewey toldWilson to get a signed copyWilson then called Local 825 and copies were forwardedby the Local on August 2S (Respondent'sExhibit No 3.)These were signed by Namiand returned to Local 825 In an envelope postmarked August 30(Respondent's ExhibitNo. 1.)12 Smith was not examined by either counsel on this point so Nami'stestimony isuncontradicted13 Counsel for Respondent contends that receipt of the contract ended any dispute withNamiSmith's only explanation was that on September 1 or 2 "We all went for coffeeand that was it " According to this record no contract between Local 825 and Ehret wasever signed. LOCAL 825, INT'L UNION OPERATING ENGINEERS, ETC.141Respondent's defense rests, in part, on its claim that its dispute with Nami was aprimary dispute provoked by Nami's use of a nonunion operator at the jobsite and,continued by its discovery that Nami had no contract with Local 825.Respondent'sconduct was designed, according to Respondent, to stop Nami from using nonunionoperators on Nami equipment and to secure a contract, objectives not unlawful underSection 8(b) (4) (B).Both theories suffer from inconsistencies and implausibilitieswhen factual support in the record is asserted but the preliminary issue of the caseeliminates the necessity of choice between them.Theprima faciecase of the GeneralCounsel requires proof of inducement and encouragement of employees and threats,coercion, and restraint of Nami.This is where the case flounders.With respect to inducement and encouragement of employees, the General Coun-sel's evidence discloses that only two employees of Nami had any discussion with.any representative of Local 825.14This took place on August 24 at the jobsite,the employees were Charles Nami and Steve Nagy, the union representative wasJack Smith, and the discussion was brief.Nami initiated the conversation when heapproached the site and saw Smith among a group of five or six men standing atthe curb.Although the men were merely standing about with neither signs norarmbands, Nami asked Smith if it was a picket line.He was told it was not and wasalso told that he could go to work.According to Nami he was also told by Smiththat he knew what the consequences would be if he did go to work. (Nagy did nothear this; Nagy's only conversation with Smith occurred when Smith asked for hiscard and Nagy said he did not have it with him.) I do not assume that the GeneralCounsel contends that Smith's statement that Nami could go to work constitutesinducement not to work. If not, then his entire case under 8(b) (4) (i) rests onSmith's parenthetical and cryptic remark regarding the consequences.Charles Nami,who was a member of Local 825 and who knew Smith and who was aware of thesituation to the extent that Nami was involved, testified that he did not know whatSmith meant. It could have had reference to the fact that Nagy did not have his,card; it could have had reference to the dispute with Nami over the use of a nonunionoperator; it could have had reference to the fact that Smith did not believe thatNami had a contract with Local 825; or it could have had reference to the Local'salleged dispute with Ehret.A remark so cloaked with ambiguity cannot be clarifiedby speculation and meaning cannot be supplied by hypothesis. If rejection of theGeneral Counsel's theory required further support it could be found in Nagy's tes-timony that he had been instructed by Dewey Naminotto do any work at the jobsiteand that he knew he was not going to work there on that day. This is corroboratedby Dewey Nami's testimony that he told Smith that Nami would do no work until"things straightened out."Iwould, therefore, if I reached this point, encounterdifficulty in finding an inducement not to perform services where no performancehad been contemplated.No violation of Section 8(b) (4) (i) (B) has been established.Turning to the 8(b) (4) (ii) allegations, I find them equally void of probativesupport.In the absence of any 8(b)(4)(i) finding, the General Counsel must relyon direct evidence of threats, coercion, and restraint.Dewey Nami was the onlypartner to testify and the only partner who talked to Smith and Dewey had onlytwo conversations, one by telephone, with Smith.The substance of these conversa-tions has been incorporated in this report verbatim,supra.The most that can bemade of these, and they are not free from a suggestion of evasiveness, is that DeweyNami, upon being advised by Smith that he was having trouble with Ehret over a con-tract, volunteered not to perform any work for Ehret until Ehret and Local 825settled their differences.There is not a scintilla of evidence that Nami agreed notto work at the jobsite in response to any threat, veiled or otherwise, by Smith.Whileitmay be suspected that, since Nami's economic well-being would be aided andabetted by amicable relations with Local 825, Dewey Nami may have modified histestimony, it is still beyond the province of the Trial Examiner to cure deficienciesin the proof by his own conjectureMore than a suggestion or request (and it isimpossible to find any request made by Smith to Nami in the testimony) is requiredto establish threats, coercion, and restraint.15RECOMMENDED ORDERI recommend that the complaint be dismissed in its entirety.11The complaint does not allege and I do not find that either Kowleski or Eldridgewere agents of Local 825 or possessed authority to bind Respondent by their statements.15Carolina Lumber Company,130 NLRB 1438.